 In the Matter Of CALAVERAS CEMENT COMPANY, EMPLOYERandUNITEDCEMENT, LIME AND GYPSUM WORKERS INTERNATIONAL UNION, LOCALUNION No. 57, AFL, PETITIONERCase No. 20-RC-757.-Decided April 12, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Rocco C. Sici-liano, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1:The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain. em-ployees of the Employer.3.The Petitioner represented the Employer's production and main-tenance employees from approximately 1937 until 1948.On October12, 1948, the Board ordered an election among all production andmaintenance employees, excluding office employees, truck drivers, andsupervisors.'Operating Engineers Local Union No. 3, of the Inter-national Union of Operating Engineers, AFL, herein called the Inter-venor, won the election and was certified by the Board on November 3,1948.2On June 15, 1949, the Employer and the Intervenor executed a con-tract to be effective from May 1, 1949, to May 1, 1952.This contractprovides that the Intervenor ".shall be the sole and exclusive collectivebargaining agency for all Employees, as that term is defined in Section3 hereof, on all matters relating to wages, hours and working condi-tions, during the term of this Agreement."Section 3 of the contractprovides that "The word `Employees' as used herein shall mean allCase No. 20-RC-214.zThe Intervenor in. the present case was the Petitioner in the prior case.89 NLRB No. 44.378 'CALAVERAS CEMENT COMPANY379employees of the [Employer], except the following :"Among thoseexcepted are "Pack House Personnel."The petitioner contends that this contract cannot operate as a bar'to this proceeding because by the terms of the contract, as well as bythe conduct of the Intervenor, the pack house employees have beenexcluded from the representation due them.'Inasmuch as the parties to the contract have departed. from thecertified unit as to a substantial group of employees, we find, apartfrom other considerations,' that the contract is not a bar to a determi-nation of representatives.,We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.We find that all production and maintenance employees at theEmployer's San Andreas, California, plant, excluding truck drivers,professional, office, and clerical employees, guards, and supervisors,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION"As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation or9The other employees excluded are truck drivers, engineers, draftsmen,and various super-visory and managerial employees.There are approximately 200 production and maintenanceemployees,including about 30 pack house employees.4The record shows that the pack house employees were urgedby theIntervenor aboutJune 1949 to join the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers,Local 439,AFL, hereincalled the Teamsters.The Intervenor states that theseemployees were urged to become membersof theTeamsters because they properly comewithin the jurisdiction of that union.The Intervenor denies that it has surrendered tothe Teamsters the exclusiveright to representthese employees in collective bargaining. Itassertsthat it has,and.is now representing the pack house employees, and that there hasbeen no change intheirconditionsof employmentsince they transferredto theTeamsters.°As we find that the contractis not a bar for the reasons stated above, we find it unneces-sary to considerthe otherissues raised by the Petitioner.°Cf.SavannahElectric and PowerCo.,48 NLRB 33.Either participant in the election directed herein may,upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDtemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehiredor rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collectivebargaining,by United Cement, Lime and Gypsum Workers International Union,Local Union No. 57, AFL, or by Operating Engineers Local UnionNo. 3, of the International Union of Operating Engineers, AFL, orby neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.